Citation Nr: 0104777	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1972 to March 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Service connection for hearing loss was first denied in a 
January 1977 rating decision.  The veteran was informed of 
this determination that same month.  No appeal was perfected 
therefrom, and, as such, this determination became final in 
accordance with applicable law.

Historically, the veteran attempted to reopen his claim of 
entitlement to service connection for hearing loss in January 
1980, in March 1986, and in February 1994. The RO denied the 
veteran's claim in February 1980, in April 1986, and in March 
1994, respectively, as new and material evidence had not been 
submitted.  

In October 1998, the RO again received the veteran's request 
to reopen his claim of entitlement to service connection for 
hearing loss, which it denied in a September 1999 rating 
decision, as no new and material evidence had been presented.  
The veteran then filed this appeal.  During the pendency of 
this appeal, the RO, in a March 2000 rating decision, granted 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation.  To date, the veteran has not 
expressed his disagreement with the assigned evaluation.  As 
such, this issue is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barerra v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).



FINDINGS OF FACT

1.  Entitlement to service connection for hearing loss was 
last denied in a March 1994 letter to the veteran.

2.  Evidence received since the March 1994 letter to the 
veteran consists primarily of a May 2000 VA audiometric 
evaluation.  In effect, the state of the record has been so 
supplemented with evidence that bears directly and 
substantially upon the issue of entitlement to service 
connection.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

4.  The evidence of record supports a grant of service 
connection for right ear hearing loss.


CONCLUSIONS OF LAW

1. Evidence received since the March 1994 letter that denied 
service connection for hearing loss is new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
1991).

3.  The veteran's right ear hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (2000).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§  1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).

Specifically as to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(known as the U.S. Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, Court) has held that the threshold for 
normal hearing is from zero to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, 
the Court opined that 38 C.F.R. § 3.385 (2000), discussed 
below, then operates to establish when hearing loss can be 
service-connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

II.  Factual Background

When the RO considered the veteran's claim in March 1994, the 
pertinent evidence of record consisted of the veteran's 
service medical records (including DD Form 214), a November 
1976 VA audiometric evaluation, and private audiometric 
evaluations, which were conducted in April 1984, in July 
1985, and in January 1986.

The veteran's service medical records contain the veteran's 
enlistment examination (conducted in March 1972).  At that 
time, the veteran's puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

60
LEFT
15
10
10

15

Upon separation examination (conducted in March 1974), no 
audiometric values were recorded.  The veteran's DD Form 214 
indicates that the veteran's military occupational specialty 
was cannoneer.

Upon VA audiometric evaluation in November 1976, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5

80
LEFT
10
5
5

70

The examiner remarked that the veteran's hearing bilaterally 
was abnormal by VA definition.

The private audiometric evaluations (conducted in April 1984, 
July 1985, and January 1986) are recorded in graphs and do 
not reflect numeric designations of the veteran's puretone 
thresholds in decibels.

Subsequent to March 1994, the record has been supplemented 
with VA treatment records (dated from November 1993 to 
November 1998), a private audiometric evaluation (conducted 
in November 1999), and a VA audiometric evaluation (conducted 
in May 2000).

The veteran's VA treatment records document treatment 
received in connection with unrelated disorders.  
Historically, it is noted, though, that the veteran had been 
a heavy equipment operator for the past 20 years.

The private audiometric evaluation is recorded in a graph and 
does not reflect numeric designations of the veteran's 
puretone thresholds in decibels.

Upon VA audiometric evaluation in May 2000, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
80
90
LEFT
10
10
30
65
90

The veteran's puretone threshold average in the right ear was 
60; in the left ear, it was 49.  Maryland CNC speech 
discrimination testing found the veteran's speech 
discrimination to be 72 percent in the right ear and 92 
percent in the left ear.  The summary noted that there was 
moderate to profound high frequency sensorineural hearing 
loss with poor speech discrimination ability in the right ear 
and mild to profound high frequency sensorineural hearing 
loss with excellent speech discrimination ability in the left 
ear.  Historically, it was noted that the veteran had 
difficulty hearing in all environments.  He had a history of 
noise exposure while in the Marines, from 1972 to 1974, and 
from construction work, from 1974 to the present.  The 
examiner referenced the veteran's positive history of noise 
exposure since 1972 and stated that his hearing loss was most 
likely caused by this exposure.  The examiner also referenced 
the November 1976 VA audiometric evaluation, which had 
revealed high frequency hearing loss bilaterally.  He stated 
that the veteran's military-related noise exposure most 
likely caused his hearing loss, although he was unable to 
find any hearing test results from before or during the 
veteran's military activity to confirm this.

III.  Analysis

When the RO considered and denied the veteran's claim in 
March 1994, it did so on the basis that new and material 
evidence had not been submitted, which showed that the 
veteran's hearing loss had been incurred in or aggravated by 
the veteran's service.   Subsequently, the record was 
supplemented with just such evidence, i.e., the May 2000 VA 
audiometric evaluation.  Given the presumption of credibility 
afforded evidence presented in an attempt to reopen a 
previously denied claim, the Board finds this additional 
evidence to be new and material evidence.  See Justus v. 
Principi, supra; see also 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Specifically, the May 2000 VA audiometric evaluation is new 
to the record in that it was not before the RO in March 1994, 
and it is also material, as it documents both current right 
ear hearing loss, for VA purposes, and offers an opinion 
relating that hearing loss to the veteran's service in the 
Marines, from 1972 to 1974. As such, this audiometric 
evaluation relates directly to the specific matter currently 
under consideration, entitlement to service connection for 
right ear hearing loss, given the RO's reasons and bases for 
its March 1994 denial.  This additional evidence, therefore, 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).

Turning to the merits of the veteran's claim for service 
connection for right ear hearing loss, the Board acknowledges 
that the veteran's enlistment examination documented 
preexisting right ear hearing loss, but upon separation 
examination, no audiometric values were recorded.  In effect, 
then, the Board finds no evidence contemporaneous to the 
veteran's service as to the veteran's right ear hearing 
during and upon discharge from service.  As such, the record 
is unclear as to whether the veteran's right ear hearing loss 
remained static, worsened, or, perhaps, even improved.  
However, the Board does note that the veteran was a cannoneer 
while in the service and that as soon as November 1976, the 
veteran's right ear hearing had worsened at 4000 Hertz.  
Further, upon VA audiometric evaluation in May 2000, the 
examiner stated that the veteran's military noise exposure 
had most likely caused his hearing loss.

Therefore, based upon all the evidence of record pertaining 
to the manifestations of the veteran's right ear hearing loss 
prior to, during, and subsequent to service, i. e., his 
military occupational specialty, the November 1976 VA 
audiometric evaluation, and the May 2000 audiomatric 
evaluation and opinion, the Board finds that the veteran's 
right ear hearing loss was aggravated by his service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Accordingly, 
the veteran's claim is granted.

In reaching this determination, the Board recognizes that the 
veteran also experienced post-service noise exposure as a 
heavy equipment operator.  Indeed, the record indicates that 
the veteran had a 20-year history of such noise exposure.  In 
this instance, though, the Board stresses that the November 
1976 VA audiometric evaluation documented a worsening of the 
veteran's right ear hearing loss.  In November 1976, the 
veteran had been separated from service less than two years, 
and he had been a heavy equipment operator less time than he 
had served in the Marines as a cannoneer.  The Board also 
stresses that the veteran's separation examination is devoid 
of any audiometric values.  As such, the record is unclear as 
to whether the veteran's right ear hearing loss remained 
static, worsened, or improved.  Arguably, it is plausible 
that the veteran's right ear hearing loss worsened while in 
service, and the Board finds the doctrine of reasonable doubt 
applicable in this instance, particularly in light of the 
November 1976 VA audiometric evaluation.


ORDER

New and material having been submitted to reopen the 
veteran's claim of entitlement to service connection for 
right ear hearing loss, the claim is reopened.

Service connection for right ear hearing loss is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

